867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen E. HARPER, Plaintiff-Appellant,v.LAW OFFICE, Individually, jointly and in its officialcapacity as litigation service;  William L.Marquat, Individually, and in hisofficial capacity as appointedlegal counsel,Defendants-Appellees.
No. 88-7178.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Jan. 18, 1989.Rehearing and Rehearing In Banc Denied Feb. 14, 1989.

Allen E. Harper, appellant pro se.
Margaret Moran McKee, A. Gwynn Bowie, Jr.  (Smith, Somerville & Case), for appellees.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Allen E. Harper appeals from the district court's order granting defendants' motion for summary judgment in Harper's action brought pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 338 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harper v. Law Office, C/A No 83-3840-JH, (D.Md. May 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.